458 F.2d 512
80 L.R.R.M. (BNA) 2608, 68 Lab.Cas.  P 12,671
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ACE DORAN HAULING AND RIGGING COMPANY, Respondent.
No. 71-1808.
United States Court of Appeals,Sixth Circuit.
April 2, 1972.

Richard D. Zaiger, Atty., N.L.R.B., Washington, D. C., for petitioner; Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Charles N. Steele, Attys., N.L.R.B., Washington, D. C., on brief.
Charles E. Shanklin, Columbus, Ohio, for respondent; George, Greek, King, McMahon & McConnaughey, Columbus, Ohio, by Harvey A. Rosenzweig, Columbus, Ohio, on brief.
Before WEICK, EDWARDS and CELEBREZZE, Circuit Judges.

ORDER

1
On consideration of the unfair labor practice findings of the National Labor Relations Board and its petition for enforcement of its order for reemployment and back pay; and


2
Finding substantial evidence and appropriate inferences from that evidence to support the findings of the Board, the order of the Board will be enforced.